Citation Nr: 0913720	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  08-26 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to service-connected malaria.

2.  Entitlement to a compensable rating for malaria. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1944 to 
November 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Augusta, 
Maine.

In March 2009, the Veteran testified during a hearing before 
the undersigned that was conducted via videoconference.  A 
transcript of that hearing is of record.

The Veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 38 C.F.R. § 20.900(c) (2008).

The issue of entitlement to service connection for bilateral 
hearing loss is remanded  to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The objective and probative medical evidence of record 
demonstrates that there is no showing of an active disease 
process involving malaria or documentation of any residuals 
relating to any previously active process.





CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
malaria are not met.  38 U.S.C.A. §§ 1155, 5100-5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.88b, 
Diagnostic Code 6304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2008).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In July 2008, after the rating decision on appeal, the RO 
sent the Veteran a letter advising him that in order to 
support a claim for higher evaluation for a service-connected 
disability, the evidence must show that the disability had 
become worse; the Veteran had an opportunity to respond prior 
to the issuance of the August 2008 statement of the case 
(SOC).  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that an August 2006 letter and the July 
2008 letter satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained that the claimant, and what evidence, if any, will 
be obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The August 2006 and July 2008 letters advised the Veteran 
that VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  The letters also advised the Veteran that VA 
must make reasonable efforts to help the Veteran get relevant 
records not held by any Federal agency, including State or 
local governments, private doctors and hospitals, or current 
or former employers. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the Veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained, the 
first three content-of-notice requirements have been met in 
this appeal.  On April 30, 2008, VA amended its regulations 
governing its duty to provide a claimant with notice of the 
information and evidence necessary to substantiate a claim.  
See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  Importantly, the 
third sentence of 38 C.F.R. § 3.159(b)(1), which stated that 
"VA will also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim," 
was removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and the Veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
Veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for the increase on appeal, the Board 
finds that this was accomplished in the August 2008 SOC, 
which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in the August 2006 letter.  Further, 
the Board's decision herein denies the claim for increased 
initial rating, so no effective date is being assigned.  
There is accordingly no possibility of prejudice under the 
notice requirements of Dingess as regards a claim for 
increased rating.  

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
        
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the July 2008 VCAA letter 
was in substantial compliance with the Court's holding in 
Vazquez-Flores and the Veteran had time to respond prior to 
the August 2008 SOC.  The Board finds that any notice errors 
with regard to Vazquez-Flores are not prejudicial, inasmuch 
as they did not affect the "essential fairness of the 
adjudication."  Sanders v. Nicholson, 487 F.3d at 889.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claim on appeal.  

The Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was afforded a VA examination in June 2007. 

The Veteran has also been afforded a hearing before the 
Board.  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for an increased 
rating for the service-connected malaria. 


II. Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment and personnel records, private and VA medical 
records, VA examination reports and personal hearing 
testimony.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims files show, or fails to show, with 
respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the Veteran.  See 38 C.F.R. §§  3.102, 4.3 (2008).  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2008); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

The record reflects that, in an August 1948 rating decision, 
the RO granted service connection for malaria that was 
assigned a noncompensable rating prior to August 1947.  A 10 
percent rating was assigned from August 1947 to October 1948, 
and a noncompensable rating assigned thereafter.

In July 2006, the RO received the Veteran's current claim for 
a compensable rating for his service-connected malaria.  He 
believed that his malaria had worsened and said that the Red 
Cross would not accept his blood donations.

The Veteran's service-connected residuals of malaria are 
assigned a noncompensable rating under Diagnostic Code 6304.  
38 C.F.R. 4.88b, Diagnostic Code 6504.  Under Diagnostic Code 
6304, a 100 percent disability rating is warranted for 
malaria as an active disease.  Id.  Relapses must be 
confirmed by the presence of malarial parasites in blood 
smears.  Id.  Thereafter, residuals such as liver or spleen 
damage are rated under the appropriate system.  Id.

At the Veteran's June 2007 VA examination, he reported that 
he occasionally had cyclic fevers since service, with the 
last one approximately 5 years earlier.  He denied any other 
symptoms at that time.  Results of the Veteran's complete 
blood count (CBC), comprehensive metabolic panel (CMP), and 
urinalysis (UA) were within normal limits.  The VA examiner's 
clinical impression was that the Veteran's malaria was 
treated after return from the Philippines. 

During his March 2009 Board hearing, the Veteran testified 
that six years earlier he had high fevers but none for which 
he sought medical treatment.  He also stated that he has some 
hearing problems as a result of the malaria. 

Upon review of the probative and competent medical evidence 
of record, the Board is of the opinion that a compensable 
rating for the Veteran's service-connected malaria is not 
warranted.  Significantly, the Board notes that, under 
Diagnostic Code 6304, relapses of malaria must be confirmed 
by the presence of malarial parasites in blood smears.  
However, in the present case, laboratory test results 
revealed that no such parasites were identified.  Further, 
the recent VA examination findings, and medical records, are 
negative for any current impairment attributable to the 
Veteran's malaria.  In the absence of any current impairment, 
a compensable rating is not warranted.  In every case where 
the requirements for a compensable rating are not met, a zero 
percent evaluation may be assigned, even if the diagnostic 
schedule does not provide for such a noncompensable 
evaluation.  38 C.F.R. § 4.31 (2008).

The Veteran, as a lay person without medical training, does 
not meet the burden of presenting competent evidence as to 
medical cause and effect, or a diagnosis, merely by 
presenting his own statement.  While the Veteran can attest 
to factual matters of which he had first-hand knowledge, 
e.g., experiencing pain, he is not capable of making medical 
conclusions.  Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  There is no evidence showing, and the Veteran does 
not assert, that he has medical training to provide competent 
medical evidence as to severity of his service-connected 
malaria.

In conclusion, the preponderance of the competent medical 
evidence of record is against a compensable rating for the 
Veteran's service-connected malaria, as no current impairment 
has been demonstrated.  Moreover, the evidence is not so 
evenly balanced as to allow for the application of reasonable 
doubt.  38 U.S.C.A. § 5107(b).

Further, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the Veteran's service-connected malaria has 
resulted in frequent hospitalizations or has interfered with 
his employment, e.g. sick leave records, wage statements, 
etc.  The Board is therefore not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2008).  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996).


ORDER

A compensable rating for malaria is denied. 


REMAND

The Veteran seeks service connection for bilateral hearing 
loss and testified that he has bilateral hearing loss 
secondary to his service-connected malaria.  

To establish service connection for a disability on a 
secondary basis, there must be evidence sufficent to show 
that a current disability exists and that the current 
disability was either caused by or aggravated by a service- 
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1997).  Additionally, when aggravation of a nonservice-
connected disability is proximately due to or the result of a 
service-connected disorder, such disability shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b) 
(2008).

In a June 2007 signed statement, J.K., M.D., the Veteran's 
private physician said that malaria may or may have not 
caused his loss of hearing.  Here, the Board is of the 
opinion that the Veteran should be afforded a VA examination 
to determine the etiology of his claimed bilateral hearing 
loss, including whether it is proximately due to or the 
result of the service-connected malaria.

Accordingly, the remaining matter is REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The RO/AMC should contact the 
Veteran and request that he 
identify all additional non-VA 
health care providers that 
treated him since service for his 
claimed condition.  Those records 
should be obtained and associated 
with the claims file.  If any 
records are unavailable, the 
Veteran and his representative 
should be so advised in writing.

2.	The RO/AMC should obtain all VA 
medical records regarding the 
Veteran's treatment for the 
period from December 2005 to the 
present.  If any records are 
unavailable, the Veteran and his 
representative should be so 
advised in writing.

3.	Then, the RO/AMC should schedule 
the Veteran for appropriate VA 
examinations, e.g. ear disease 
and audiology, to be performed by 
an ear, nose, and throat (ENT) 
specialist (e.g., a physician), 
if available, and an audiologist, 
to determine the etiology of any 
bilateral hearing loss found to 
be present. A complete history of 
acoustic trauma should be 
obtained from the Veteran, 
including any post service 
history of noise exposure, and 
the Veteran's medical records 
should be available for review 
prior to examination.

a.	The ENT examiner is 
requested to provide an 
opinion concerning the 
etiology of any bilateral 
hearing loss found to be 
present, to include whether 
it is at least as likely as 
not (i.e., to at least a 50-
50 degree of probability) 
that any currently diagnosed 
bilateral hearing loss was 
caused by military service, 
or whether such an etiology 
or relationship is unlikely 
(i.e., less than a 50-50 
probability).

b.	For any such bilateral 
hearing loss identified, the 
physician should proffer an 
opinion, with supporting 
analysis, as to the 
likelihood that any 
diagnosed bilateral hearing 
loss or other hearing 
disorder, was caused by, or 
aggravated by, the Veteran's 
service-connected malaria 
disability.  The degree of 
bilateral hearing loss, or 
other hearing disorder, that 
would not be present but for 
the service-connected 
malaria, should be 
identified.

c.	A complete rationale should 
be provided for any opinion 
offered.  The Veteran's 
claims file should be made 
available to the examiner in 
conjunction with the 
examination, and the 
examination report should 
indicate if Veteran's 
medical records were 
reviewed. 

NOTE: The term "at least 
as likely as not" does 
not mean merely within 
the realm of medical 
possibility, but rather 
that the weight of 
medical evidence both 
for and against a 
conclusion is so evenly 
divided that it is as 
medically sound to find 
in favor of causation as 
it is to find against 
it.

4.	Thereafter, the RO/AMC should 
readjudicate the Veteran's claim 
for service connection for 
bilateral hearing loss including 
as secondary to service-connected 
malaria.  If the benefits sought 
on appeal remain denied, the 
Veteran and his representative 
should be provided with a 
supplemental statement of the 
case (SSOC).  The SSOC should 
contain notice of all relevant 
actions taken on the claims, to 
include a summary of the evidence 
and applicable law and 
regulations considered pertinent 
to the issue currently on appeal.  
An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The Veteran may furnish additional evidence and/or argument 
during the appropriate time period.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App. 129, 41 (1992).  



(CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


